Title: From Thomas Jefferson to Geismar, 3 March 1785
From: Jefferson, Thomas
To: Geismar, Baron von


               
                  Dr. Sir
                  Paris Mar. 3. 1785.
               
               An unfortunate change in my domestic situation by the loss of a tender connection who joined me in esteeming you, occasioned me to wish a change of scene and to accept an appointment which brought me to this place and will keep me here some time. Since your departure from America I have been altogether uninformed of your subsequent history. I am sure I need not tell you that the regard I entertain for you has rendered that interesting to me. A vague report of your death which was never so authenticated as to command belief, but which has not been authentically contradicted has particularly occasioned me to wish the pleasure of a line from yourself. Till this or some other assurance of your being still on this side the Styx, I shall indulge no further the feelings of friendship which would only render my pen more diffuse, but conclude with an assurance of the esteem and regard with which I have the honr. to be Dr: Sir Your affectte. hble servt.
               
               
                  P.S. Address to me as Min. plen. des E. U. d’Am. à Paris Cul-de-sac Tetebout, and send your letters to the care of Ch. W. Dumas Agent des Etat Unis d’Am. à la Haye.
               
            